 Case 3:19-cv-02867-M-BH Document 61 Filed 03/08/21                  Page 1 of 1 PageID 287



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

IANA PRICE,                                     §
     Plaintiff,                                 §
                                                §
v.                                              §    Civil Action No. 3:19-CV-2867-M-BH
                                                §
UNITED STATES OF AMERICA                        §
     Defendant.                                 §    Referred to U.S. Magistrate Judge

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge for plain error, I am of the opinion that the Findings and Conclusions of the

Magistrate Judge are correct and they are accepted as the Findings and Conclusions of the Court.

       Defendant’s Motion for Summary Judgment, filed July 30, 2020 (doc. 41), is GRANTED,

and the plaintiff’s claim under Federal Rule of Criminal Procedure 41(g) is DISMISSED with

prejudice. She was afforded by the Magistrate Judge an opportunity to amend her complaint to

assert a claim under Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971), and purportedly

did so. Plaintiff’s Motion for Leave to File First Amended Complaint, filed September 4, 2020 (doc.

51), is DENIED as moot.

       SIGNED this 8th day of March, 2021.
